DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/2/21 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 12/23/19 is acknowledged.

REJECTIONS WITHDRAWN
The claim objection set forth in the non-final rejection of 3/6/2020, page 5, paragraphs 17-18 have been withdrawn.  All of the 102 and 103 rejections set forth in the non-final rejection of 3/6/2020, pages 5-13, paragraphs 19-60 have been withdrawn.

REJECTIONS REPEATED
All of the double patenting rejections set forth in the non-final rejection of 3/6/2020, pages 2-5, paragraphs 3-16 are repeated for the reasons of record.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitations, “os(v), receding” and “c” which are defined in the claim.
Claim 17 recites the limitation, “os(v), receding” which is not defined in the claim.
Claim 18 recites the limitations, “os(v), receding” and “os(w), receding” which are not defined in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1-18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipate by Aizenberg et al. (US 9,121,306).
With regards to claims 1-6, Aizenberg teaches an embodiment when the thickness (H) of the impregnating liquid (liquid B) is lower than the height (h) of the surface textures (projected surface), the liquid-slipper properties begin to diminish (Fig. 16B, below). In the present instance, the surface area of the non-submerged projected textures is directly proportional to the differenced in height of hand H.  Aizenberg teaches the range of from H = 0 to H ≤ h. Therefore, the surface area fraction  is taught from 0 (i.e. H=0) to 1 (H=h).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Thickness. H (µm)
Figure 16B
Aizenberg teaches a substrate having a lubricating liquid wetting and adhering to the roughened surface to form a stabilized liquid overlay (i.e. liquid impregnated surface) (column 1, lines 59-67).  Aizenberg teaches that if the spreading coefficient S is less than 0 (i.e. Sow(a)<0) that a liquid drop partially wets the surface (column 30, line 56 through column 31, line 4).  Further Aizenberg embodies a solid, liquid A, liquid B SLIP surface comprising a silanized epoxy (S. Epoxy) (column 36, lines 52-67), water (H2O), and 3M FLUORINERT FC-70 (FC-70) (Table 1), wherein A = 72.4 (A=H2O), B = 17.1 (B=lmpregnated Liquid), and AB = 56.0.  Further, Aizenberg teaches that A = 72.4 represents AX, where X is the air (column 36, lines 52-67). For example, AX is equivalent to Applicant's AW, being the surface tension component between water and air, BX is equivalent to Applicant's oa, being the surface tension between the impregnating oil and air, and AB is equivalent to Applicant's wo, being the surface tension between water and the impregnating oil. Therefore, wa = 72.4, wo = 56.0, and oa = 17.1. Calculating Sow(a) according to the equation in claim 1, Saw(a) = wa -wo - oa = A - AB - B = (72.4 - 56.0 - 17.1) = -0.7, thus Sow(a) < 0.
With regards to claims 7 and 8, Aizenberg teaches the impregnating fluid B to be olive oil, which is well known to be a source of oleic acid (column 37, lines 29-42 and Table 5) and is also an ionic liquid.
With regards to claim 9, Aizenberg teaches the solid substrate to comprise a ceramic (column 2, lines 20-22).
With regards to claim 10, Aizenberg teaches an electrochemically deposited polymer (i.e. chemically modified surface) (column 2, lines 23-25).
With regards to claim 11, Aizenberg teaches pores of the surface (column 11, lines 53-62).
With regards to claim 12, Aizenberg teaches the surface to have posts (column 15, lines 58-67).
With regards to claim 13, Aizenberg teaches the surface to be roughened (column 1, lines 59-67).
With regards to claim 14, Aizenberg teaches an embodiment in which the receding contact angle of the impregnating oil is rec = 0.0° (i.e. as(v),receding) (Table 1, S.Epoxy, and FC-70). Being that the angle is 0°, it is expected that it is below the critical angle c of contact as 0° is the smallest angle possible, absent an objective showing to the contrary. Therefore, as(v),receding < c.
With regards to claims 15-16, Aizenberg teaches low sliding angles (i.e. roll-off angles)  < 5° (column 54, lines 4-30) and for resisting liquid pinning at the sites of physical roughness (column 53, line 34 through column 54, line 3).
rec = 26.7 (i.e. as(v),receding > 0) (Table 2, Epoxy, and FC-70).
With regards to claim 18, Aizenberg embodies a roughened PDMS solid substrate (i.e. article) with an impregnating liquid B of PDMS, and Liquid A of water (Table 1). For this embodiment, S > 0 as calculated according in the manner discussed in the rejection of claim 1 above by Saw(a) = wa - wo - oa = (A - AB - B) = (72.4 - 43 - 21.3) = 8 > 0, thus implying complete wetting (column 30, line 56 through column 31, line 4) and cloaking of the liquid A (see Spec, [0059]).  Therefore, it is inherent in Aizenberg that the contact angle of the completely wetting impregnating fluid also has a receding contact angle in the presence of water equal to 0 (i.e. as(w),receding= 0), absent an objective showing to the contrary.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aizenberg et al. (US 9,121,306).

The notation 0 (or 0.001) < ≤ 0.25 (or 0.10) where  is a representative fraction of the projected surface area of the liquid-impregnated surface corresponding to non-submerged solid at equilibrium is necessarily present in Aizenberg because Aizenberg discloses an embodiment when the thickness (H) of the impregnating liquid (liquid B) is lower than the height (h) of the surface textures (projected surface), the liquid-slipper properties begin to diminish (Fig. 16B, below). In the present instance, the surface area of the non-submerged projected textures is directly proportional to the differenced in height of hand H.  Aizenberg teaches the range of from H = 0 to H ≤ h. Therefore, the surface area fraction  is taught from 0 (i.e. H=0) to 1 (H=h).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Thickness. H (µm)
Figure 16B
≤ 0.25 (or 0.10) where  is a representative fraction of the projected surface area of the liquid-impregnated surface corresponding to non-submerged solid at equilibrium in Aizendberg in order to provide improved liquid repellency.
With regards to claim 6, Aizenberg teaches a substrate having a lubricating liquid wetting and adhering to the roughened surface to form a stabilized liquid overlay (i.e. liquid impregnated surface) (column 1, lines 59-67).  Aizenberg teaches that if the spreading coefficient S is less than 0 (i.e. Sow(a)<0) that a liquid drop partially wets the surface (column 30, line 56 through column 31, line 4).  Further Aizenberg embodies a solid, liquid A, liquid B SLIP surface comprising a silanized epoxy (S. Epoxy) (column 36, lines 52-67), water (H2O), and 3M FLUORINERT FC-70 (FC-70) (Table 1), wherein A = 72.4 (A=H2O), B = 17.1 (B=lmpregnated Liquid), and AB = 56.0.  Further, Aizenberg teaches that A = 72.4 represents AX, where X is the air (column 36, lines 52-67). For example, AX is equivalent to Applicant's AW, being the surface tension component between water and air, BX is equivalent to Applicant's oa, being the surface tension between the impregnating oil and air, and AB is equivalent to Applicant's wo, being the surface tension between water and the impregnating oil. Therefore, wa = 72.4, wo = 56.0, and oa = 17.1. Calculating Sow(a) according to the equation in claim 1, Saw(a) = wa -wo - oa = A - AB - B = (72.4 - 56.0 - 17.1) = -0.7, thus Sow(a) < 0.
With regard to claims 7-8, Aizenberg teaches the impregnating fluid B to be olive oil, which is well known to be a source of oleic acid (column 37, lines 29-42 and Table 5) and is also an ionic liquid.

With regards to claim 10, Aizenberg teaches an electrochemically deposited polymer (i.e. chemically modified surface) (column 2, lines 23-25).
With regards to claim 11, Aizenberg teaches pores of the surface (column 11, lines 53-62).
With regards to claim 12, Aizenberg teaches the surface to have posts (column 15, lines 58-67).
With regards to claim 13, Aizenberg teaches the surface to be roughened (column 1, lines 59-67).
With regards to claim 14, Aizenberg teaches an embodiment in which the receding contact angle of the impregnating oil is rec = 0.0° (i.e. as(v),receding) (Table 1, S.Epoxy, and FC-70). Being that the angle is 0°, it is expected that it is below the critical angle c of contact as 0° is the smallest angle possible, absent an objective showing to the contrary. Therefore, as(v),receding < c.
With regards to claims 15-16, Aizenberg teaches low sliding angles (i.e. roll-off angles)  < 5° (column 54, lines 4-30) and for resisting liquid pinning at the sites of physical roughness (column 53, line 34 through column 54, line 3).
With regards to claim 17, Aizenberg teaches an embodiment in which the receding contact angle of the impregnating oil on an epoxy substrate, and in the presence of air (column 36, lines 52-67) is rec = 26.7 (i.e. as(v),receding > 0) (Table 2, Epoxy, and FC-70).
aw(a) = wa - wo - oa = (A - AB - B) = (72.4 - 43 - 21.3) = 8 > 0, thus implying complete wetting (column 30, line 56 through column 31, line 4) and cloaking of the liquid A (see Spec, [0059]).  Therefore, it is necessarily present in Aizenberg that the contact angle of the completely wetting impregnating fluid also has a receding contact angle in the presence of water equal to 0 (i.e. as(w),receding= 0), absent an objective showing to the contrary.
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided as(w),receding = 0 in Aizenberg in order to provide improved liquid repellency.

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuteja et al. (US 2012/0000853), as evidenced by Aizenberg et al. (US 9,121,306).
Regarding claim 18, Tuteja teaches a porous material (i.e. article), being
superhydrophilic with an apparent advancing contact angle of less than about 5° for embodiment of water on the surface (i.e. as the impregnating liquid) and occurring in the presence of water [0006]. The porous substrate may be constructed of nanowires (i.e. solid features spaced to stably contain the impregnating liquid) [0066]. 
The advancing contact angle (os(w),advancing) is taught to be less than about 5° in the presence of water [0006]. Further, it is well known in the art that the receding angle is always less than the advancing angle (os(w),receding < as(w),advancing), as evidenced by os(w),receding < os(w),advancing < 5°, which means the receding contact angle is less os(w),receding < 5°, and overlaps with the claimed point of 0°.
Additionally, as the contact angle of the impregnating fluid (being water) and in the presence of water [0006] is less than 5° (i.e. os(w),receding < 5°), it naturally follows that the contact angle of the impregnating fluid in on the substrate and in contact with air must also be < 5°, (i.e. os(w),receding < 5°) as the article is subjected to air ([0054], "solid­liquid-air interface") and overlaps with the claimed point of 0°. Therefore the limitations of both (i) and (ii) of claim 18 are necessarily present in Tuteja.
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided the limitations of (i) and (ii) in Tuteja in order to provide improved liquid repellency.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 4/2/21 have been carefully considered but are moot since all of the 102 and 103 rejections from the non-final of 3/6/2020 have been withdrawn.  Applicant’s request to hold the double patenting rejections in abeyance until allowable subject matter is identified is acknowledged. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
September 20, 2021